996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin G. BAYERLE, Plaintiff-Appellant,v.Bruce T. CUTLER, Chairman;  Diane Pointexter, Member;Kylene Brown, Member, Defendants-Appellees.
No. 93-6401.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 28, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-59-E)
Martin G. Bayerle, Appellant Pro Se.
Stephen Randolph Brooks, Tamara Jean DeFazio, Furbee, Amos, Webb & Critchfield, Fairmont, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Martin G. Bayerle appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying Bayerle's Motion for Reconsideration under Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bayerle v. Cutler, No. CA-92-59-E (N.D.W. Va.  Feb. 26 & Mar. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED